          Case 2:16-cv-01304-APG-GWF Document 28 Filed 08/04/20 Page 1 of 4



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     *C.B. Kirschner
3    Assistant Federal Public Defender
     Pennsylvania State Bar No. 92998
4    411 E. Bonneville Ave., Ste. 250
     Las Vegas, Nevada 89101
5
     (702) 388-6577
6    CB_Kirschner@fd.org

7    *Attorney for Norman Keith Flowers

8
                          U NITED S TATES D ISTRICT C OURT
9
                                D ISTRICT OF N EVADA
10
     Norman Keith Flowers,
11
                                                 Case No. 2:16-cv-01304-APG-GWF
                  Petitioner,
12                                               Unopposed Motion for Extension
           v.                                    of Time to File First Amended
13                                               Petition
     State of Nevada,
14                                               (First Request)
                  Respondents.
15
16         Petitioner Norman Flowers, by and through counsel, C.B. Kirschner,
17   Assistant Federal Public Defender, moves this Court for an extension of time of
18   ninety-one (91) 1 days from August 3, 2020, to and including November 2, 2020, to

19   file the First Amended Petition.

20
21
22
23
24         A ninety (90) day extension would result in the petition being due on a
           1

     Sunday.
25
          Case 2:16-cv-01304-APG-GWF Document 28 Filed 08/04/20 Page 2 of 4




1                               POINTS AND AUTHORITIES

2          1.     On or about January 13, 2009, Norman Flowers was sentenced to life

     without the possibility of parole, following his conviction for first degree murder. On
3
     December 7, 2016, he mailed a Petition for Writ of Habeas Corpus Pursuant to 28
4
     U.S.C. § 2254 by a Person in State Custody (Not Sentenced to Death). ECF No. 9.
5
     Mr. Flowers remains incarcerated at High Desert State Prison.
6
           2.     On December 16, 2016, this Court appointed the Office of the Federal
7    Public Defender as counsel for Mr. Flowers. ECF No. 10. On June 16, 2017, this
8    Court granted Flowers a stay because of on-going state court proceedings. ECF No.
9    21. In state court, the Nevada Supreme Court reinstated Mr. Flowers’s direct

10   appeal rights. After those proceedings concluded, counsel for Flowers moved to lift

11   the stay and reopen the case (ECF No. 24), a request this Court granted on May 4,

     2020. ECF No. 26. This Court further directed Flowers to file an Amended Petition.
12
           3.     The Amended Petition is currently due August 3, 2020. Mr. Flowers
13
     now requests an additional ninety-one (91) days, up to and including November 2,
14
     2020, to file the Petition. This is the first request for an extension of time.
15
           4.     The additional period of time is necessary in order to effectively
16   represent Mr. Flowers. This motion is filed in the interests of justice and not for the
17   purposes of unnecessary delay.

18         5.     An extension of time to file the petition is necessary for several

19   reasons. First, counsel’s schedule has been particularly busy. On June 1, 2020,

20   counsel filed an Opening Brief with the Nevada Supreme Court in Taukitoku v.

     Filson, case no. 80124; on June 8, 2020, counsel filed an Opening Brief with the
21
     Ninth Circuit in Alvarez v. Neven, in case no. 18-15516; on June 11, 2020, counsel
22
     argued an appeal before the Ninth Circuit in Zimmerman v. Baca, case no. 18-
23
     16886; on June 16, 2020, counsel filed a Reply Brief with the Ninth Circuit in
24
25
                                                  2
          Case 2:16-cv-01304-APG-GWF Document 28 Filed 08/04/20 Page 3 of 4




1    Tiffany v. LeGrand, case no. 19-15796; on June 23, 2020, counsel filed a Reply Brief

2    with the Nevada Supreme Court in Rangel v. Baker, case no. 79711; on June 29,

     2020, counsel filed a Reply Brief with the Nevada Supreme Court in Melendez v.
3
     Baker, case no. 80192; on July 6, 2020, counsel filed a Response to Motion to
4
     Intervene in Lyons v. Williams, case no. C-13-289278-1; on July 15, 2020, counsel
5
     filed a Reply to Answer to First Amended Petition in Chao v. Baker, case no. 2:14-
6
     cv-02039-GMN-EJY; and on July 27, 2020, counsel filed a Petition for Writ of
7
     Certiorari with the United States Supreme Court in Page v. Baker.
8          6.     Counsel also has a numerous upcoming filing deadlines in the next two
9    months as well as two, federal evidentiary hearings scheduled on September 9, 2020

10   (Young v. Williams, case no. 2:12-cv-00524-RFB-NJK), and September 23, 2020

11   (McClain v. LeGrand, case no. 3:14-cv-00269-MMD-CLB), both of which require

     extensive preparation.
12
           7.     Additionally, the Federal Public Defender’s Office is primarily
13
     operating from a remote, telework system in light of the COVID-19 pandemic.
14
     Overall the transition has been smooth, but there have been ongoing network
15
     interruptions and unavoidable delays. The Ninth Circuit has recognized the current
16   pandemic “has disrupted services of all kinds” and is a valid basis for extending
17   deadlines. 2 The pandemic has also created unexpected and urgent work as we
18   attempt to secure the release of some of our most vulnerable clients. Additional time

19   is necessary in light of these extraordinary circumstances.

20         8.     On July 31, 2020, Chief Deputy Attorney General Heather Procter was

     contacted via email and stated that she did not object to the extension, but the lack
21
     of objection should not be construed as a waiver of any procedural defenses, nor as a
22
23
           http://cdn.ca9.uscourts.gov/datastore/general/2020/03/16/COVID-
           2
24   19%20Notice.pdf
25
                                                3
          Case 2:16-cv-01304-APG-GWF Document 28 Filed 08/04/20 Page 4 of 4




1    concession that any amended petition will be considered timely filed, nor as a basis

2    for equitable tolling.

            9.     For the above stated reasons, Petitioner respectfully requests this
3
     Court grant the request for an extension of time of ninety-one (91) days and order
4
     the Amended Petition to be filed on or before November 2, 2020.
5
            Dated this 3rd day of August, 2020.
6
                                                      Respectfully submitted,
7
                                                      Rene L. Valladares
8                                                     Federal Public Defender

9                                                     /s/ CB Kirschner
                                                      C.B. Kirschner
10                                                    Assistant Federal Public Defender
11
12
13
14                                                    IT IS SO ORDERED:

15                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
16
                                                      DATED: ____________________
                                                              August 4, 2020
17
18
19
20
21
22
23
24
25
                                                  4
